Exhibit 10.A.51

 

APPLE COMPUTER, INC.

2003 Employee Stock Plan

(amended and restated effective as of November 9, 2005)

 

 


1.                                       PURPOSES OF THE PLAN.  THE PURPOSES OF
THIS STOCK PLAN ARE:


 

•                  to attract and retain talented Employees

 

•                  to further align Employee and shareholder interests; and

 

•                  to closely link Employee compensation with Company
performance.

 

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock subject to Stock Purchase Rights, Stock Appreciation
Rights, Performance Shares or Restricted Stock Units, as determined by the
Administrator at the time of grant.

 


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
ITS COMMITTEES AS SHALL BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4
OF THE PLAN.


 


(B)                                 “ANNUAL REVENUE” MEANS THE COMPANY’S OR A
BUSINESS UNIT’S NET SALES FOR THE FISCAL YEAR, DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(C)                                  “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF STOCK PLANS UNDER U.S. STATE CORPORATE LAWS,
U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL
BE, GRANTED UNDER THE PLAN.


 


(D)                                 “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY,
A GRANT UNDER THE PLAN OF OPTIONS, RESTRICTED STOCK SUBJECT TO STOCK PURCHASE
RIGHTS, STOCK APPRECIATION RIGHTS, PERFORMANCE SHARES OR RESTRICTED STOCK UNITS.


 


(E)                                  “AWARD AGREEMENT” MEANS THE WRITTEN OR
ELECTRONIC AGREEMENT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH
AWARD GRANTED UNDER THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.


 


(F)                                    “AWARDED STOCK” MEANS THE COMMON STOCK
SUBJECT TO AN AWARD.


 


(G)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(H)                                 “CASH POSITION” MEANS THE COMPANY’S LEVEL OF
CASH AND CASH EQUIVALENTS.


 


(I)                                     “CHAIRMAN” MEANS THE CHAIRMAN OF THE
BOARD.


 


(J)                                     “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 

--------------------------------------------------------------------------------


 


(K)                                  “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS
APPOINTED BY THE BOARD IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(L)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


 


(M)                               “COMPANY” MEANS APPLE COMPUTER, INC., A
CALIFORNIA CORPORATION.


 


(N)                                 “CONTINUOUS STATUS AS CHAIRMAN” UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, MEANS THE ABSENCE OF ANY INTERRUPTION
OR TERMINATION AS CHAIRMAN OF THE BOARD WITH THE COMPANY.  CONTINUOUS STATUS AS
CHAIRMAN SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE OF MEDICAL LEAVE,
MILITARY LEAVE, FAMILY LEAVE, OR ANY OTHER LEAVE OF ABSENCE APPROVED BY THE
ADMINISTRATOR, PROVIDED, IN EACH CASE, THAT SUCH LEAVE DOES NOT RESULT IN
TERMINATION AS CHAIRMAN WITH THE COMPANY.  NEITHER SERVICE AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE
STATUS AS “CHAIRMAN” BY THE COMPANY.


 


(O)                                 “CONTINUOUS STATUS AS AN EMPLOYEE” MEANS THE
ABSENCE OF ANY INTERRUPTION OR TERMINATION OF THE EMPLOYMENT RELATIONSHIP WITH
THE COMPANY OR ANY SUBSIDIARY.  CONTINUOUS STATUS AS AN EMPLOYEE SHALL NOT BE
CONSIDERED INTERRUPTED IN THE CASE OF (I) MEDICAL LEAVE, MILITARY LEAVE, FAMILY
LEAVE, OR ANY OTHER LEAVE OF ABSENCE APPROVED BY THE ADMINISTRATOR, PROVIDED, IN
EACH CASE, THAT SUCH LEAVE DOES NOT RESULT IN TERMINATION OF THE EMPLOYMENT
RELATIONSHIP WITH THE COMPANY OR ANY SUBSIDIARY, AS THE CASE MAY BE, UNDER THE
TERMS OF THE RESPECTIVE COMPANY POLICY FOR SUCH LEAVE; HOWEVER, VESTING MAY BE
TOLLED WHILE AN EMPLOYEE IS ON AN APPROVED LEAVE OF ABSENCE UNDER THE TERMS OF
THE RESPECTIVE COMPANY POLICY FOR SUCH LEAVE; OR (II) IN THE CASE OF TRANSFERS
BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS SUBSIDIARIES, OR
ITS SUCCESSOR.  FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY
EXCEED NINETY DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS
GUARANTEED BY STATUTE OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE
OF ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, ON THE 91ST DAY OF SUCH
LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT SHALL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION.  NEITHER SERVICE AS A CHAIRMAN NOR AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE
“EMPLOYMENT” BY THE COMPANY.


 


(P)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(Q)                                 “DIVIDEND EQUIVALENT” MEANS A CREDIT,
PAYABLE IN CASH, MADE AT THE DISCRETION OF THE ADMINISTRATOR, TO THE ACCOUNT OF
A PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE SHARE FOR
EACH SHARE REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.


 


(R)                                    “EARNINGS PER SHARE” MEANS AS TO ANY
FISCAL YEAR, THE COMPANY’S OR A BUSINESS UNIT’S NET INCOME, DIVIDED BY A
WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING AND DILUTIVE COMMON
EQUIVALENT SHARES DEEMED OUTSTANDING, DETERMINED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.


 


(S)                                  “FISCAL YEAR” MEANS A FISCAL YEAR OF THE
COMPANY.


 


(T)                                    “INDIVIDUAL PERFORMANCE OBJECTIVE” MEANS
ANY INDIVIDUAL COMPANY BUSINESS-RELATED OBJECTIVE THAT IS OBJECTIVELY
DETERMINABLE WITHIN THE MEANING OF CODE SECTION 162(M) AND THE TREASURY
REGULATIONS PROMULGATED THEREUNDER.  INDIVIDUAL PERFORMANCE OBJECTIVES SHALL
INCLUDE, BUT NOT BE LIMITED TO, IMPROVEMENT IN CUSTOMER SATISFACTION, OPENING OF
ADDITIONAL RETAIL STORES, AND

 

2

--------------------------------------------------------------------------------


 


SIMILAR OBJECTIVELY DETERMINABLE PERFORMANCE OBJECTIVES RELATED TO THE
PARTICIPANT’S JOB RESPONSIBILITIES WITH THE COMPANY.


 


(U)                                 “EMPLOYEE” MEANS ANY PERSON EMPLOYED BY THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY SUBJECT TO (K) ABOVE.


 


(V)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(W)                               “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE
VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM, ON THE DATE OF DETERMINATION OR, IF THE DATE OF
DETERMINATION IS NOT A TRADING DAY, THE IMMEDIATELY PRECEDING TRADING DAY;


 


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DATE OF DETERMINATION OR, IF
THERE ARE NO QUOTED PRICES ON THE DATE OF DETERMINATION, ON THE LAST DAY ON
WHICH THERE ARE QUOTED PRICES PRIOR TO THE DATE OF DETERMINATION; OR


 


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


 


(X)                                   “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER AND IS
EXPRESSLY DESIGNATED BY THE ADMINISTRATOR AT THE TIME OF GRANT AS AN INCENTIVE
STOCK OPTION.


 


(Y)                                 “NET INCOME” MEANS AS TO ANY FISCAL YEAR,
THE INCOME AFTER TAXES OF THE COMPANY FOR THE FISCAL YEAR DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(Z)                                   “OPERATING CASH FLOW” MEANS THE COMPANY’S
OR A BUSINESS UNIT’S SUM OF NET INCOME PLUS DEPRECIATION AND AMORTIZATION LESS
CAPITAL EXPENDITURES PLUS CHANGES IN WORKING CAPITAL COMPRISED OF ACCOUNTS
RECEIVABLE, INVENTORIES, OTHER CURRENT ASSETS, TRADE ACCOUNTS PAYABLE, ACCRUED
EXPENSES, PRODUCT WARRANTY, ADVANCE PAYMENTS FROM CUSTOMERS AND LONG-TERM
ACCRUED EXPENSES, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTABLE ACCOUNTING
PRINCIPLES.


 


(AA)                            “OPERATING INCOME” MEANS THE COMPANY’S OR A
BUSINESS UNIT’S INCOME FROM OPERATIONS DETERMINED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.


 


(BB)                          “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(CC)                            “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT
TO THE PLAN.

 

3

--------------------------------------------------------------------------------


 


(DD)                          “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO
AN OPTION, SAR OR STOCK PURCHASE RIGHT.


 


(EE)                            “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING
AWARD GRANTED UNDER THE PLAN.


 


(FF)                                “PARENT” MEANS A “PARENT CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(GG)                          “PERFORMANCE GOALS” MEANS THE GOAL(S) (OR COMBINED
GOAL(S)) DETERMINED BY THE COMMITTEE (IN ITS DISCRETION) TO BE APPLICABLE TO A
PARTICIPANT WITH RESPECT TO AN AWARD.  AS DETERMINED BY THE COMMITTEE, THE
PERFORMANCE GOALS APPLICABLE TO AN AWARD MAY PROVIDE FOR A TARGETED LEVEL OR
LEVELS OF ACHIEVEMENT USING ONE OR MORE OF THE FOLLOWING MEASURES: (A) ANNUAL
REVENUE, (B) CASH POSITION, (C) EARNINGS PER SHARE, (D) NET INCOME,
(E) OPERATING CASH FLOW, (F) OPERATING INCOME, (G) RETURN ON ASSETS, (H) RETURN
ON EQUITY, (I) RETURN ON SALES, (J) TOTAL STOCKHOLDER RETURN, AND (K) INDIVIDUAL
PERFORMANCE OBJECTIVES.  THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO
PARTICIPANT AND FROM AWARD TO AWARD.  THE ADMINISTRATOR SHALL APPROPRIATELY
ADJUST ANY EVALUATION OF PERFORMANCE UNDER A PERFORMANCE GOAL TO EXCLUDE (I) ANY
EXTRAORDINARY NON-RECURRING ITEMS AS DESCRIBED IN ACCOUNTING PRINCIPLES BOARD
OPINION NO. 30 AND/OR IN MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL
CONDITIONS AND RESULTS OF OPERATIONS APPEARING IN THE COMPANY’S ANNUAL REPORT TO
SHAREHOLDERS FOR THE APPLICABLE YEAR, OR (II) THE EFFECT OF ANY CHANGES IN
ACCOUNTING PRINCIPLES AFFECTING THE COMPANY’S OR A BUSINESS UNITS’ REPORTED
RESULTS.


 


(HH)                          “PERFORMANCE SHARE” MEANS A PERFORMANCE SHARE
AWARD GRANTED TO A PARTICIPANT PURSUANT TO SECTION 14.


 


(II)                                  “PLAN” MEANS THIS 2003 EMPLOYEE STOCK
PLAN.


 


(JJ)                                  “RESTRICTED STOCK” MEANS SHARES OF COMMON
STOCK ACQUIRED PURSUANT TO A GRANT OF STOCK PURCHASE RIGHTS UNDER SECTION 12 OF
THE PLAN.


 


(KK)                            “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING
ENTRY REPRESENTING AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE,
GRANTED PURSUANT TO SECTION 13.  EACH RESTRICTED STOCK UNIT REPRESENTS AN
UNFUNDED AND UNSECURED OBLIGATION OF THE COMPANY.


 


(LL)                                  “RETURN ON ASSETS” MEANS THE PERCENTAGE
EQUAL TO THE COMPANY’S OR A BUSINESS UNIT’S OPERATING INCOME BEFORE INCENTIVE
COMPENSATION, DIVIDED BY AVERAGE NET COMPANY OR BUSINESS UNIT, AS APPLICABLE,
ASSETS, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(MM)                      “RETURN ON EQUITY” MEANS THE PERCENTAGE EQUAL TO THE
COMPANY’S NET INCOME DIVIDED BY AVERAGE SHAREHOLDER’S EQUITY, DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

 


(NN)                          “RETURN ON SALES” MEANS THE PERCENTAGE EQUAL TO
THE COMPANY’S OR A BUSINESS UNIT’S OPERATING INCOME BEFORE INCENTIVE
COMPENSATION, DIVIDED BY THE COMPANY’S OR THE BUSINESS UNIT’S, AS APPLICABLE,
REVENUE, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

 

4

--------------------------------------------------------------------------------


 


(OO)                          “RULE 16B-3”                            MEANS
RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN
DISCRETION IS BEING EXERCISED WITH RESPECT TO THE PLAN.


 


(PP)                          “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A STOCK
APPRECIATION RIGHT GRANTED PURSUANT TO SECTION 10 BELOW.


 


(QQ)                          “SECTION 16(B)” MEANS SECTION 16(B) OF THE
EXCHANGE ACT.


 


(RR)                                “SHARE” MEANS A SHARE OF THE COMMON STOCK,
AS ADJUSTED IN ACCORDANCE WITH SECTION 17 OF THE PLAN.


 


(SS)                            “STOCK PURCHASE RIGHT” MEANS THE RIGHT TO
PURCHASE COMMON STOCK PURSUANT TO SECTION 12 OF THE PLAN, AS EVIDENCED BY AN
AWARD AGREEMENT.


 


(TT)                                “SUBSIDIARY” MEANS A “SUBSIDIARY
CORPORATION”, WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF
THE CODE.


 


(UU)                          “TOTAL STOCKHOLDER RETURN” MEANS THE TOTAL RETURN
(CHANGE IN SHARE PRICE PLUS REINVESTMENT OF ANY DIVIDENDS) OF A SHARE OF THE
COMPANY’S COMMON STOCK.


 


3.                                       STOCK SUBJECT TO THE PLAN.  SUBJECT TO
THE PROVISIONS OF SECTION 17 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
WHICH MAY BE ISSUED UNDER THE PLAN IS 145,000,000 SHARES. THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 

Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one Share for every Share subject thereto.  With
respect to Awards granted on or after the date of receiving shareholder approval
of the amended Plan in 2005, any Shares subject to Stock Purchase Rights,
Performance Shares or Restricted Stock Units with a per share or unit purchase
price lower than 100% of Fair Market Value on the date of grant shall be counted
against the numerical limits of this Section 3 as two Shares for every one Share
subject thereto.  To the extent that a Share that was subject to an Award that
counted as two Shares against the Plan reserve pursuant to the preceding
sentence is recycled back into the Plan under the next paragraph of this
Section 3, the Plan shall be credited with two Shares.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Performance Shares or Restricted
Stock Units, is forfeited to or repurchased by the Company, the unpurchased
Shares (or for Awards other than Options and SARs, the forfeited or repurchased
shares) which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).  With respect to SARs, 
when a stock settled SAR is exercised, the Shares subject to a SAR grant
agreement shall be counted against the numerical limits of Section 3 above, as
one share for every share subject thereto, regardless of the number of shares
used to settle the SAR upon exercise. Shares that have actually been issued
under the Plan under any Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan; provided, however, that
if Shares of Restricted Stock, Performance Shares or Restricted Stock Units are
repurchased by the Company at their original purchase price or are forfeited to
the Company, such Shares shall become available for future grant under the
Plan.  Shares used to pay the exercise price of an Option shall not become
available for future grant or sale under the Plan.  Shares used to satisfy tax
withholding obligations shall not become available for future grant or sale
under the Plan.  To the extent an Award under the Plan is paid out in cash
rather

 

5

--------------------------------------------------------------------------------


 

than stock, such cash payment shall not reduce the number of Shares available
for issuance under the Plan.  Any payout of Dividend Equivalents, because they
are payable only in cash, shall not reduce the number of Shares available for
issuance under the Plan.  Conversely, any forfeiture of Dividend Equivalents
shall not increase the number of Shares available for issuance under the Plan.

 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PROCEDURE.


 


(I)                                     MULTIPLE ADMINISTRATIVE BODIES.  IF
PERMITTED BY RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT OR ANY SUCCESSOR
RULE THERETO, AS IN EFFECT AT THE TIME THAT DISCRETION IS BEING EXERCISED WITH
RESPECT TO THE PLAN, AND BY THE LEGAL REQUIREMENTS OF THE APPLICABLE LAWS
RELATING TO THE ADMINISTRATION OF STOCK PLANS SUCH AS THE PLAN, IF ANY, THE PLAN
MAY (BUT NEED NOT) BE ADMINISTERED BY DIFFERENT ADMINISTRATIVE BODIES WITH
RESPECT TO (A) DIRECTORS WHO ARE EMPLOYEES, (B) OFFICERS WHO ARE NOT DIRECTORS,
AND (C) EMPLOYEES WHO ARE NEITHER DIRECTORS NOR OFFICERS.


 


(II)                                  SECTION 162(M).  TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(III)                               RULE 16B-3.  TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3.


 


(IV)                              OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED
ABOVE, THE PLAN SHALL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH
COMMITTEE SHALL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE
PROVISIONS OF THE PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC
DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE
THE AUTHORITY, IN ITS DISCRETION:


 


(I)                                     TO DETERMINE THE FAIR MARKET VALUE;


 


(II)                                  TO SELECT THE PERSON(S) TO WHOM AWARDS MAY
BE GRANTED HEREUNDER;


 


(III)                               TO DETERMINE THE NUMBER OF SHARES OF COMMON
STOCK TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


 


(IV)                              TO APPROVE FORMS OF AWARD AGREEMENT FOR USE
UNDER THE PLAN;


 


(V)                                 TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER.  SUCH
TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE PRICE, THE
DATE OF GRANT, THE TIME OR TIMES WHEN AWARDS MAY BE EXERCISED (OR ARE EARNED)
(WHICH MAY BE BASED ON PERFORMANCE CRITERIA), ANY VESTING ACCELERATION OR WAIVER
OF FORFEITURE RESTRICTIONS, AND ANY RESTRICTION OR LIMITATION REGARDING ANY
AWARD OR THE SHARES OF COMMON STOCK RELATING THERETO, BASED IN EACH CASE ON SUCH
FACTORS AS THE ADMINISTRATOR, IN ITS SOLE

 

6

--------------------------------------------------------------------------------


 


DISCRETION, SHALL DETERMINE;  PROVIDED, HOWEVER, THAT WITH RESPECT TO SHARES OF
RESTRICTED STOCK SUBJECT TO STOCK PURCHASE RIGHTS, PERFORMANCE SHARES OR
RESTRICTED STOCK UNITS VESTING SOLELY BASED ON CONTINUING AS AN EMPLOYEE OR
CHAIRMAN, THEY WILL VEST IN FULL NO EARLIER (EXCEPT IF ACCELERATED PURSUANT TO
SECTIONS 17 OR 4(B)(IX) HEREOF) THAN THE THREE (3) YEAR ANNIVERSARY OF THE GRANT
DATE; PROVIDED, FURTHER, THAT IF VESTING IS NOT SOLELY EMPLOYMENT- OR
CHAIRMANSHIP-BASED, THEY WILL VEST IN FULL NO EARLIER (EXCEPT IF ACCELERATED
PURSUANT TO SECTIONS 17 OR 4(B)(IX) HEREOF) THAN THE ONE (1) YEAR ANNIVERSARY OF
THE GRANT DATE;


 


(VI)                              THE ADMINISTRATOR MAY NOT “REPRICE” OPTIONS,
SARS OR STOCK PURCHASE RIGHTS, INCLUDING 6-MONTHS-PLUS-1-DAY OPTION EXCHANGE
PROGRAMS, WITHOUT SHAREHOLDER APPROVAL;


 


(VII)                           TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN
AND AWARDS GRANTED PURSUANT TO THE PLAN;


 


(VIII)                        TO PRESCRIBE, AMEND AND RESCIND RULES AND
REGULATIONS RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO
SUB-PLANS ESTABLISHED FOR THE PURPOSE OF QUALIFYING FOR PREFERRED TAX TREATMENT
UNDER FOREIGN TAX LAWS;


 


(IX)                                TO MODIFY OR AMEND EACH AWARD (SUBJECT TO
SECTION 19(C) OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND THE
POST-TERMINATION EXERCISABILITY PERIOD OF OPTIONS AND SARS LONGER THAN IS
OTHERWISE PROVIDED FOR IN THE PLAN; HOWEVER, THE ADMINISTRATOR MAY NOT EXTEND
THE POST-TERMINATION EXERCISABILITY PERIOD BEYOND THE EARLIER OF THE DATE THE
AWARD WOULD OTHERWISE EXPIRE BY ITS TERMS DUE TO THE PASSAGE OF TIME FROM THE
DATE OF GRANT OR SEVEN (7) YEARS;


 


(X)                                   TO ALLOW PARTICIPANTS TO SATISFY
WITHHOLDING TAX OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE
SHARES TO BE ISSUED UPON EXERCISE OF AN OPTION, SAR OR STOCK PURCHASE RIGHT OR
UPON VESTING OR PAYOUT OF ANOTHER AWARD, THAT NUMBER OF SHARES OR CASH HAVING A
FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET
VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE
AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY A
PARTICIPANT TO HAVE SHARES OR CASH WITHHELD FOR THIS PURPOSE SHALL BE MADE IN
SUCH FORM AND UNDER SUCH CONDITIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY OR
ADVISABLE;


 


(XI)                                TO DETERMINE WHETHER AWARDS WILL BE ADJUSTED
FOR DIVIDEND EQUIVALENTS;


 


(XII)                             TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF
OF THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD
PREVIOUSLY GRANTED BY THE ADMINISTRATOR; AND


 


(XIII)                          TO MAKE ALL OTHER DETERMINATIONS DEEMED
NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN.


 


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION.  THE
ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND
BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


 


5.                                       ELIGIBILITY.  AWARDS MAY BE GRANTED TO
EMPLOYEES AND THE CHAIRMAN.  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO
EMPLOYEES.

 

7

--------------------------------------------------------------------------------


 


6.                                       NO EMPLOYMENT RIGHTS.  NEITHER THE PLAN
NOR ANY AWARD SHALL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUING THE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE WITH OR CHAIRMAN OF THE
COMPANY, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.


 


7.                                       CODE SECTION 162(M) PROVISIONS.


 


(A)                                  OPTION AND SAR ANNUAL SHARE LIMIT.  NO
PARTICIPANT SHALL BE GRANTED, IN ANY FISCAL YEAR, OPTIONS AND STOCK APPRECIATION
RIGHTS TO PURCHASE MORE THAN 34,000,000 SHARES.


 


(B)                                 RESTRICTED STOCK SUBJECT TO STOCK PURCHASE
RIGHTS, PERFORMANCE SHARE AND RESTRICTED STOCK UNIT ANNUAL LIMIT.  NO
PARTICIPANT SHALL BE GRANTED, IN ANY FISCAL YEAR, MORE THAN 10,000,000 SHARES IN
THE AGGREGATE OF THE FOLLOWING: (I) RESTRICTED STOCK SUBJECT TO STOCK PURCHASE
RIGHTS, (II) PERFORMANCE SHARES, OR (III) RESTRICTED STOCK UNITS.


 


(C)                                  SECTION 162(M) PERFORMANCE RESTRICTIONS. 
FOR PURPOSES OF QUALIFYING GRANTS OF RESTRICTED STOCK SUBJECT TO STOCK PURCHASE
RIGHTS, PERFORMANCE SHARES OR RESTRICTED STOCK UNITS AS “PERFORMANCE-BASED
COMPENSATION” UNDER SECTION 162(M) OF THE CODE, THE ADMINISTRATOR, IN ITS
DISCRETION, MAY SET RESTRICTIONS BASED UPON THE ACHIEVEMENT OF PERFORMANCE
GOALS.  THE PERFORMANCE GOALS SHALL BE SET BY THE ADMINISTRATOR ON OR BEFORE THE
LATEST DATE PERMISSIBLE TO ENABLE THE RESTRICTED STOCK SUBJECT TO STOCK PURCHASE
RIGHTS, PERFORMANCE SHARES OR RESTRICTED STOCK UNITS TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.  IN GRANTING
RESTRICTED STOCK SUBJECT TO STOCK PURCHASE RIGHTS, PERFORMANCE SHARES OR
RESTRICTED STOCK UNITS WHICH ARE INTENDED TO QUALIFY UNDER SECTION 162(M) OF THE
CODE, THE ADMINISTRATOR SHALL FOLLOW ANY PROCEDURES DETERMINED BY IT FROM TIME
TO TIME TO BE NECESSARY OR APPROPRIATE TO ENSURE QUALIFICATION OF THE AWARD
UNDER SECTION 162(M) OF THE CODE (E.G., IN DETERMINING THE PERFORMANCE GOALS).


 


(D)                                 CHANGES IN CAPITALIZATION.  THE NUMERICAL
LIMITATIONS IN SECTIONS 7(A) AND (B) SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 18(A).


 


8.                                       TERM OF PLAN.  SUBJECT TO SECTION 23 OF
THE PLAN, THE PLAN SHALL CONTINUE IN EFFECT UNTIL FEBRUARY 8, 2015.


 


9.                                       STOCK OPTIONS.


 


(A)                                  TYPE OF OPTION.  EACH OPTION SHALL BE
DESIGNATED IN THE AWARD AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A
NONSTATUTORY STOCK OPTION.  HOWEVER, NOT WITHSTANDING SUCH DESIGNATION, TO THE
EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT
DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR
SUBSIDIARY) EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS NONSTATUTORY
STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION 9(A), INCENTIVE STOCK OPTIONS SHALL
BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET
VALUE OF THE SHARES SHALL BE DETERMINED AS OF THE TIME THE OPTION WITH RESPECT
TO SUCH SHARES IS GRANTED.


 


(B)                                 TERM.  THE TERM OF EACH OPTION SHALL BE
SEVEN (7) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED
IN THE AWARD AGREEMENT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO A PARTICIPANT WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED,
OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING
POWER OF

 

8

--------------------------------------------------------------------------------


 


ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH
SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.


 


(C)                                  OPTION EXERCISE PRICE AND CONSIDERATION.


 


(I)                                     EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE NO
LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO AN
EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE PER SHARE EXERCISE PRICE
SHALL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF
GRANT.


 


(II)                                  WAITING PERIOD AND EXERCISE DATES.  AT THE
TIME AN OPTION IS GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH
THE OPTION MAY BE EXERCISED AND SHALL DETERMINE ANY CONDITIONS WHICH MUST BE
SATISFIED BEFORE THE OPTION MAY BE EXERCISED.


 


(III)                               FORM OF CONSIDERATION.  THE ADMINISTRATOR
SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION,
INCLUDING THE METHOD OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE
ADMINISTRATOR SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME
OF GRANT.  SUCH CONSIDERATION MAY CONSIST ENTIRELY OF:


 

(1)                                  CASH;

 

(2)                                  CHECK;

 

(3)                                  PROMISSORY NOTE;

 

(4)                                  OTHER SHARES WHICH HAVE A FAIR MARKET VALUE
ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH SAID OPTION SHALL BE EXERCISED (WHICH MAY INCLUDE SHARES THAT WOULD
OTHERWISE BE ISSUED PURSUANT TO THE OPTION);

 

(5)                                  CONSIDERATION RECEIVED BY THE COMPANY UNDER
A CASHLESS EXERCISE PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE
PLAN;

 

(6)                                  A REDUCTION IN THE AMOUNT OF ANY COMPANY
LIABILITY TO THE PARTICIPANT, INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE
PARTICIPANT’S PARTICIPATION IN ANY COMPANY-SPONSORED DEFERRED COMPENSATION
PROGRAM OR ARRANGEMENT;

 

(7)                                  ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT; OR

 

(8)                                  SUCH OTHER CONSIDERATION AND METHOD OF
PAYMENT FOR THE ISSUANCE OF SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.

 


10.                                 STOCK APPRECIATION RIGHTS.


 


(A)                                  GRANTED IN CONNECTION WITH OPTIONS.  AT THE
SOLE DISCRETION OF THE ADMINISTRATOR, SARS MAY BE GRANTED IN CONNECTION WITH ALL
OR ANY PART OF AN OPTION, EITHER

 

9

--------------------------------------------------------------------------------


 


CONCURRENTLY WITH THE GRANT OF THE OPTION OR AT ANY TIME THEREAFTER DURING THE
TERM OF THE OPTION. THE FOLLOWING PROVISIONS APPLY TO SARS THAT ARE GRANTED IN
CONNECTION WITH OPTIONS:


 


(I)                                     THE SAR SHALL ENTITLE THE PARTICIPANT TO
EXERCISE THE SAR BY SURRENDERING TO THE COMPANY UNEXERCISED A PORTION OF THE
RELATED OPTION.  THE PARTICIPANT SHALL RECEIVE IN EXCHANGE FROM THE COMPANY AN
AMOUNT EQUAL TO THE EXCESS OF (X) THE FAIR MARKET VALUE ON THE DATE OF EXERCISE
OF THE SAR OF THE COMMON STOCK COVERED BY THE SURRENDERED PORTION OF THE RELATED
OPTION OVER (Y) THE EXERCISE PRICE OF THE COMMON STOCK COVERED BY THE
SURRENDERED PORTION OF THE RELATED OPTION.  NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATOR MAY PLACE LIMITS ON THE AMOUNT THAT MAY BE PAID UPON EXERCISE OF A
SAR; PROVIDED, HOWEVER, THAT SUCH LIMIT SHALL NOT RESTRICT THE EXERCISABILITY OF
THE RELATED OPTION;


 


(II)                                  WHEN A SAR IS EXERCISED, THE RELATED
OPTION, TO THE EXTENT SURRENDERED, SHALL NO LONGER BE EXERCISABLE;


 


(III)                               A SAR SHALL BE EXERCISABLE ONLY WHEN AND TO
THE EXTENT THAT THE RELATED OPTION IS EXERCISABLE AND SHALL EXPIRE NO LATER THAN
THE DATE ON WHICH THE RELATED OPTION EXPIRES; AND


 


(IV)                              A SAR MAY ONLY BE EXERCISED AT A TIME WHEN THE
FAIR MARKET VALUE OF THE COMMON STOCK COVERED BY THE RELATED OPTION EXCEEDS THE
EXERCISE PRICE OF THE COMMON STOCK COVERED BY THE RELATED OPTION.


 


(B)                                 INDEPENDENT SARS.  AT THE SOLE DISCRETION OF
THE ADMINISTRATOR, SARS MAY BE GRANTED WITHOUT RELATED OPTIONS.  THE FOLLOWING
PROVISIONS APPLY TO SARS THAT ARE NOT GRANTED IN CONNECTION WITH OPTIONS:


 


(I)                                     THE SAR SHALL ENTITLE THE PARTICIPANT,
BY EXERCISING THE SAR, TO RECEIVE FROM THE COMPANY AN AMOUNT EQUAL TO THE EXCESS
OF (X) THE FAIR MARKET VALUE OF THE COMMON STOCK COVERED BY EXERCISED PORTION OF
THE SAR, AS OF THE DATE OF SUCH EXERCISE, OVER (Y) THE FAIR MARKET VALUE OF THE
COMMON STOCK COVERED BY THE EXERCISED PORTION OF THE SAR, AS OF THE DATE ON
WHICH THE SAR WAS GRANTED; PROVIDED, HOWEVER, THAT THE ADMINISTRATOR MAY PLACE
LIMITS ON THE AMOUNT THAT MAY BE PAID UPON EXERCISE OF A SAR; AND


 


(II)                                  SARS SHALL BE EXERCISABLE, IN WHOLE OR IN
PART, AT SUCH TIMES AS THE ADMINISTRATOR SHALL SPECIFY IN THE PARTICIPANT’S
AWARD AGREEMENT;


 

(iii)                               The term of each SAR shall be seven
(7) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

 


(C)                                  FORM OF PAYMENT.  THE COMPANY’S OBLIGATION
ARISING UPON THE EXERCISE OF A SAR MAY BE PAID IN COMMON STOCK OR IN CASH, OR IN
ANY COMBINATION OF COMMON STOCK AND CASH, AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY DETERMINE.  SHARES ISSUED UPON THE EXERCISE OF A SAR SHALL BE
VALUED AT THEIR FAIR MARKET VALUE AS OF THE DATE OF EXERCISE.


 


(D)                                 RULE 16B-3.  SARS GRANTED HEREUNDER SHALL
CONTAIN SUCH ADDITIONAL RESTRICTIONS AS MAY BE REQUIRED TO BE CONTAINED IN THE
PLAN OR AWARD AGREEMENT IN ORDER FOR THE SAR TO QUALIFY FOR THE MAXIMUM
EXEMPTION PROVIDED BY RULE 16B-3.

 

10

--------------------------------------------------------------------------------


 


11.                                 EXERCISE OF OPTION OR SAR.


 


(A)                                  PROCEDURE FOR EXERCISE; RIGHTS AS A
SHAREHOLDER.  ANY OPTION OR SAR GRANTED HEREUNDER SHALL BE EXERCISABLE ACCORDING
TO THE TERMS OF THE PLAN AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS
DETERMINED BY THE ADMINISTRATOR AND SET FORTH IN THE AWARD AGREEMENT.  AN OPTION
MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.


 

An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the terms of
the Option or SAR) from the person entitled to exercise the Option or SAR, and
(ii) full payment for the Shares with respect to which the Option is exercised. 
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Award Agreement and the Plan.  Shares
issued upon exercise of an Option shall be issued in the name of the Participant
or, if requested by the Participant, in the name of the Participant and his or
her spouse.  Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 17 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.  Exercise
of a SAR in any manner shall, to the extent the SAR is exercised, result in a
decrease in the number of Shares which thereafter shall be available for
purposes of the Plan, and the SAR shall cease to be exercisable to the extent it
has been exercised.

 


(B)                                 TERMINATION OF CONTINUOUS STATUS AS
CHAIRMAN.  UPON TERMINATION OF A PARTICIPANT’S CONTINUOUS STATUS AS CHAIRMAN
(OTHER THAN TERMINATION BY REASON OF THE PARTICIPANT’S DEATH), THE PARTICIPANT
MAY, BUT ONLY WITHIN NINETY (90) DAYS AFTER THE DATE OF SUCH TERMINATION,
EXERCISE HIS OR HER OPTION OR SAR TO THE EXTENT THAT IT WAS EXERCISABLE AT THE
DATE OF SUCH TERMINATION.  NOTWITHSTANDING THE FOREGOING, HOWEVER, AN OPTION OR
SAR MAY NOT BE EXERCISED AFTER THE DATE THE OPTION OR SAR WOULD OTHERWISE EXPIRE
BY ITS TERMS DUE TO THE PASSAGE OF TIME FROM THE DATE OF GRANT.


 


(C)                                  TERMINATION OF CONTINUOUS EMPLOYMENT.  UPON
TERMINATION OF A PARTICIPANT’S CONTINUOUS STATUS AS EMPLOYEE (OTHER THAN
TERMINATION BY REASON OF THE PARTICIPANT’S DEATH), THE PARTICIPANT MAY, BUT ONLY
WITHIN NINETY (90) DAYS AFTER THE DATE OF SUCH TERMINATION, EXERCISE HIS OR HER
OPTION OR SAR TO THE EXTENT THAT IT WAS EXERCISABLE AT THE DATE OF SUCH
TERMINATION.  NOTWITHSTANDING THE FOREGOING, HOWEVER, AN OPTION OR SAR MAY NOT
BE EXERCISED AFTER THE DATE THE OPTION OR SAR WOULD OTHERWISE EXPIRE BY ITS
TERMS DUE TO THE PASSAGE OF TIME FROM THE DATE OF GRANT.


 


(D)                                 DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES
(I) WHILE AN EMPLOYEE OR CHAIRMAN, THE OPTION OR SAR MAY BE EXERCISED AT ANY
TIME WITHIN SIX (6) MONTHS (OR SUCH OTHER PERIOD OF TIME NOT EXCEEDING TWELVE
(12) MONTHS AS DETERMINED BY THE ADMINISTRATOR) FOLLOWING THE DATE OF DEATH BY
THE PARTICIPANT’S ESTATE OR BY A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE
OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT OF THE RIGHT TO
EXERCISE THAT WOULD HAVE ACCRUED HAD THE PARTICIPANT CONTINUED LIVING AND
TERMINATED HIS OR HER EMPLOYMENT SIX (6) MONTHS (OR SUCH OTHER PERIOD OF TIME

 

11

--------------------------------------------------------------------------------


 


NOT EXCEEDING TWELVE (12) MONTHS AS DETERMINED BY THE ADMINISTRATOR) AFTER THE
DATE OF DEATH; OR (II) WITHIN NINETY (90) DAYS AFTER THE TERMINATION OF
CONTINUOUS STATUS AS AN EMPLOYEE OR CHAIRMAN, THE OPTION OR SAR MAY BE
EXERCISED, AT ANY TIME WITHIN SIX (6) MONTHS (OR SUCH OTHER PERIOD OF TIME NOT
EXCEEDING TWELVE (12) MONTHS AS DETERMINED BY THE ADMINISTRATOR) FOLLOWING THE
DATE OF DEATH BY THE PARTICIPANT’S ESTATE OR BY A PERSON WHO ACQUIRED THE RIGHT
TO EXERCISE THE OPTION OR SAR BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT
OF THE RIGHT TO EXERCISE THAT HAD ACCRUED AT THE DATE OF TERMINATION.  IF THE
OPTION OR SAR IS NOT SO EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE OPTION
OR SAR SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION OR SAR SHALL
REVERT TO THE PLAN.


 

Notwithstanding the foregoing, however, an Option or SAR may not be exercised
after the date the Option or SAR would otherwise expire by its terms due to the
passage of time from the date of grant.

 


(E)                                  BUYOUT PROVISIONS.  THE ADMINISTRATOR MAY
AT ANY TIME OFFER TO BUY OUT FOR A PAYMENT IN CASH OR SHARES AN OPTION OR SAR
PREVIOUSLY GRANTED BASED ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR SHALL
ESTABLISH AND COMMUNICATE TO THE PARTICIPANT AT THE TIME THAT SUCH OFFER IS
MADE.


 


12.                                 STOCK PURCHASE RIGHTS.


 


(A)                                  RIGHTS TO PURCHASE.  STOCK PURCHASE RIGHTS
MAY BE ISSUED EITHER ALONE, IN ADDITION TO, OR IN TANDEM WITH OTHER AWARDS
AND/OR CASH AWARDS MADE OUTSIDE OF THE PLAN.  AFTER THE ADMINISTRATOR DETERMINES
THAT IT WILL OFFER STOCK PURCHASE RIGHTS UNDER THE PLAN, IT SHALL ADVISE THE
PARTICIPANT IN WRITING OR ELECTRONICALLY, OF THE TERMS, CONDITIONS AND
RESTRICTIONS RELATED TO THE OFFER, INCLUDING THE NUMBER OF SHARES THAT THE
PARTICIPANT SHALL BE ENTITLED TO PURCHASE, THE PRICE TO BE PAID, AND THE TIME
WITHIN WHICH THE PARTICIPANT MUST ACCEPT SUCH OFFER.  THE OFFER SHALL BE
ACCEPTED BY EXECUTION OF AN AWARD AGREEMENT IN THE FORM DETERMINED BY THE
ADMINISTRATOR.


 


(B)                                 REPURCHASE OPTION.  UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, THE AWARD AGREEMENT SHALL GRANT THE COMPANY A REPURCHASE
OPTION EXERCISABLE UPON THE VOLUNTARY OR INVOLUNTARY TERMINATION OF THE
PURCHASER’S SERVICE WITH THE COMPANY FOR ANY REASON (INCLUDING DEATH OR
DISABILITY).  THE PURCHASE PRICE FOR SHARES REPURCHASED PURSUANT TO THE AWARD
AGREEMENT SHALL BE THE ORIGINAL PRICE PAID BY THE PURCHASER AND MAY BE PAID BY
CANCELLATION OF ANY INDEBTEDNESS OF THE PURCHASER TO THE COMPANY.  THE
REPURCHASE OPTION SHALL LAPSE AT A RATE DETERMINED BY THE ADMINISTRATOR.


 


(C)                                  OTHER PROVISIONS.  THE AWARD AGREEMENT
SHALL CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH
THE PLAN AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 


(D)                                 RIGHTS AS A SHAREHOLDER.  ONCE THE STOCK
PURCHASE RIGHT IS EXERCISED, THE PURCHASER SHALL HAVE THE RIGHTS EQUIVALENT TO
THOSE OF A SHAREHOLDER, AND SHALL BE A SHAREHOLDER WHEN HIS OR HER PURCHASE IS
ENTERED UPON THE RECORDS OF THE DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY. 
NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE THE STOCK PURCHASE RIGHT IS EXERCISED, EXCEPT AS
PROVIDED IN SECTION 17 OF THE PLAN.

 

12

--------------------------------------------------------------------------------


 


13.                                 RESTRICTED STOCK UNITS.


 


(A)                                  GRANT.  RESTRICTED STOCK UNITS MAY BE
GRANTED AT ANY TIME AND FROM TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR. 
AFTER THE ADMINISTRATOR DETERMINES THAT IT WILL GRANT RESTRICTED STOCK UNITS
UNDER THE PLAN, IT SHALL ADVISE THE PARTICIPANT IN WRITING OR ELECTRONICALLY OF
THE TERMS, CONDITIONS, AND RESTRICTIONS RELATED TO THE GRANT, INCLUDING THE
NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 13(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR.


 


(B)                                 VESTING CRITERIA AND OTHER TERMS.  THE
ADMINISTRATOR SHALL SET VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON
THE EXTENT TO WHICH THE CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF
RESTRICTED STOCK UNITS THAT WILL BE PAID OUT TO THE PARTICIPANT.  THE
ADMINISTRATOR MAY SET VESTING CRITERIA BASED UPON THE ACHIEVEMENT OF
COMPANY-WIDE, BUSINESS UNIT, OR INDIVIDUAL GOALS (INCLUDING, BUT NOT LIMITED TO,
CONTINUED EMPLOYMENT), OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION.


 


(C)                                  EARNING RESTRICTED STOCK UNITS.  UPON
MEETING THE APPLICABLE VESTING CRITERIA, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE A PAYOUT AS SPECIFIED IN THE RESTRICTED STOCK UNIT AWARD AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, AT ANY TIME AFTER THE GRANT OF RESTRICTED STOCK
UNITS, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY
VESTING CRITERIA THAT MUST BE MET TO RECEIVE A PAYOUT.


 


(D)                                 FORM AND TIMING OF PAYMENT.  PAYMENT OF
EARNED RESTRICTED STOCK UNITS SHALL BE MADE AS SOON AS PRACTICABLE AFTER THE
DATE(S) SET FORTH IN THE RESTRICTED STOCK UNIT AWARD AGREEMENT.  THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED RESTRICTED STOCK UNITS IN
CASH, SHARES, OR A COMBINATION THEREOF.  SHARES REPRESENTED BY RESTRICTED STOCK
UNITS THAT ARE FULLY PAID IN CASH AGAIN SHALL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


 


(E)                                  CANCELLATION.  ON THE DATE SET FORTH IN THE
RESTRICTED STOCK UNIT AWARD AGREEMENT, ALL UNEARNED RESTRICTED STOCK UNITS SHALL
BE FORFEITED TO THE COMPANY.


 


14.                                 PERFORMANCE SHARES.


 


(A)                                  GRANT OF PERFORMANCE SHARES.  SUBJECT TO
THE TERMS AND CONDITIONS OF THE PLAN, PERFORMANCE SHARES MAY BE GRANTED TO
PARTICIPANTS AT ANY TIME AS SHALL BE DETERMINED BY THE ADMINISTRATOR, IN ITS
SOLE DISCRETION.  SUBJECT TO SECTION 7(B) HEREOF, THE ADMINISTRATOR SHALL HAVE
COMPLETE DISCRETION TO DETERMINE (I) THE NUMBER OF SHARES SUBJECT TO A
PERFORMANCE SHARE AWARD GRANTED TO ANY PARTICIPANT, AND (II) THE CONDITIONS THAT
MUST BE SATISFIED, WHICH TYPICALLY WILL BE BASED PRINCIPALLY OR SOLELY ON
ACHIEVEMENT OF PERFORMANCE MILESTONES BUT MAY INCLUDE A SERVICE-BASED COMPONENT,
UPON WHICH IS CONDITIONED THE GRANT OR VESTING OF PERFORMANCE SHARES. 
PERFORMANCE SHARES SHALL BE GRANTED IN THE FORM OF UNITS TO ACQUIRE SHARES. 
EACH SUCH UNIT SHALL BE THE EQUIVALENT OF ONE SHARE FOR PURPOSES OF DETERMINING
THE NUMBER OF SHARES SUBJECT TO AN AWARD.  UNTIL THE SHARES ARE ISSUED, NO RIGHT
TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST
WITH RESPECT TO THE UNITS TO ACQUIRE SHARES.


 


(B)                                 OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO
THE PROVISIONS OF THE PLAN, SHALL HAVE COMPLETE DISCRETION TO DETERMINE THE
TERMS AND CONDITIONS OF PERFORMANCE SHARES GRANTED UNDER THE PLAN.  PERFORMANCE
SHARE GRANTS SHALL BE SUBJECT TO THE TERMS, CONDITIONS, AND RESTRICTIONS

 

13

--------------------------------------------------------------------------------


 


DETERMINED BY THE ADMINISTRATOR AT THE TIME THE STOCK IS AWARDED, WHICH MAY
INCLUDE SUCH PERFORMANCE-BASED MILESTONES AS ARE DETERMINED APPROPRIATE BY THE
ADMINISTRATOR.  THE ADMINISTRATOR MAY REQUIRE THE RECIPIENT TO SIGN A
PERFORMANCE SHARES AWARD AGREEMENT AS A CONDITION OF THE AWARD.  ANY
CERTIFICATES REPRESENTING THE SHARES OF STOCK AWARDED SHALL BEAR SUCH LEGENDS AS
SHALL BE DETERMINED BY THE ADMINISTRATOR.


 


(C)                                  PERFORMANCE SHARE AWARD AGREEMENT.  EACH
PERFORMANCE SHARE GRANT SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL
SPECIFY SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, SHALL DETERMINE.


 


15.                                 TRANSFERABILITY OF AWARDS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION OR PURSUANT TO A QUALIFIED
DOMESTIC RELATIONS ORDER AS DEFINED BY THE CODE OR TITLE 1 OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


 


16.                                 STOCK WITHHOLDING TO SATISFY WITHHOLDING TAX
OBLIGATIONS.  WHEN A PARTICIPANT INCURS TAX LIABILITY IN CONNECTION WITH THE
EXERCISE, VESTING OR PAYOUT, AS APPLICABLE, OF AN AWARD, WHICH TAX LIABILITY IS
SUBJECT TO TAX WITHHOLDING UNDER APPLICABLE TAX LAWS, AND THE PARTICIPANT IS
OBLIGATED TO PAY THE COMPANY AN AMOUNT REQUIRED TO BE WITHHELD UNDER APPLICABLE
TAX LAWS, THE PARTICIPANT MAY SATISFY THE WITHHOLDING TAX OBLIGATION BY ELECTING
TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON EXERCISE OF THE
OPTION, SAR OR STOCK PURCHASE RIGHT OR THE SHARES TO BE ISSUED UPON PAYOUT OR
VESTING OF THE OTHER AWARD, IF ANY, THAT NUMBER OF SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS TO BE DETERMINED (THE “TAX DATE”).


 

All elections by a Participant to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Administrator and shall be subject
to the following restrictions:

 


(A)                                  THE ELECTION MUST BE MADE ON OR PRIOR TO
THE APPLICABLE TAX DATE; AND


 


(B)                                 ALL ELECTIONS SHALL BE SUBJECT TO THE
CONSENT OR DISAPPROVAL OF THE ADMINISTRATOR.


 

In the event the election to have Shares subject to an Option, SAR or Stock
Purchase Right withheld is made by a Participant and the Tax Date is deferred
under Section 83 of the Code because no election is filed under Section 83(b) of
the Code, the Participant shall receive the full number of Shares with respect
to which the Option, SAR or Stock Purchase Right is exercised but such
Participant shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the Tax Date.

 


17.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, MERGER OR ASSET SALE.


 


(A)                                  CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OUTSTANDING AWARD AND THE NUMBER OF SHARES OF
COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT

 

14

--------------------------------------------------------------------------------


 


AS TO WHICH NO AWARDS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE
PLAN UPON CANCELLATION OR EXPIRATION OF AN AWARD, AS WELL AS THE PRICE PER
SHARE, IF ANY, OF COMMON STOCK COVERED BY EACH SUCH OUTSTANDING AWARD AND THE
162(M) FISCAL YEAR SHARE ISSUANCE LIMITS UNDER SECTIONS 7(A) AND (B) HEREOF
SHALL, SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE
NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, REVERSE
STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE COMMON
STOCK, OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF
COMMON STOCK EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED,
HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT
BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.” SUCH
ADJUSTMENT SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL
BE FINAL, BINDING AND CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO
ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT
BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES
OF COMMON STOCK SUBJECT TO AN AWARD.


 


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, ALL OUTSTANDING AWARDS
WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION,
UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR.  THE ADMINISTRATOR IN ITS
DISCRETION MAY PROVIDE FOR A PARTICIPANT TO HAVE THE RIGHT TO EXERCISE HIS OR
HER OPTION, SAR OR STOCK PURCHASE RIGHT UNTIL TEN (10) DAYS PRIOR TO SUCH
TRANSACTION AS TO ALL OF THE AWARDED STOCK COVERED THEREBY, INCLUDING SHARES AS
TO WHICH THE AWARD WOULD NOT OTHERWISE BE EXERCISABLE.  IN ADDITION, THE
ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION OR FORFEITURE
RIGHTS APPLICABLE TO ANY AWARD SHALL LAPSE 100%, AND THAT ANY AWARD VESTING
SHALL ACCELERATE 100%, PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES
PLACE AT THE TIME AND IN THE MANNER CONTEMPLATED.  TO THE EXTENT IT HAS NOT BEEN
PREVIOUSLY EXERCISED (WITH RESPECT TO OPTIONS, SARS AND STOCK PURCHASE RIGHTS)
OR VESTED (WITH RESPECT TO OTHER AWARDS), AN AWARD WILL TERMINATE IMMEDIATELY
PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)                                  MERGER OR ASSET SALE.  UNLESS OTHERWISE
DETERMINED BY THE ADMINISTRATOR, IN THE EVENT OF A MERGER OF THE COMPANY WITH OR
INTO ANOTHER CORPORATION, OR THE SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY,  EACH OUTSTANDING AWARD SHALL BE ASSUMED OR AN EQUIVALENT AWARD
SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO
ASSUME OR SUBSTITUTE FOR THE AWARD, THE PARTICIPANT SHALL (I) FULLY VEST IN AND
HAVE THE RIGHT TO EXERCISE THE OPTION, SAR OR STOCK PURCHASE RIGHT AS TO ALL OF
THE AWARDED STOCK, INCLUDING SHARES AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED
OR EXERCISABLE, AND (II) FULLY EARN AND RECEIVE A PAYOUT WITH RESPECT TO OTHER
AWARDS.  IF AN AWARD BECOMES FULLY VESTED AND EXERCISABLE (OR EARNED, AS
APPLICABLE) IN LIEU OF ASSUMPTION OR SUBSTITUTION IN THE EVENT OF A MERGER OR
SALE OF ASSETS, THE ADMINISTRATOR SHALL NOTIFY THE PARTICIPANT IN WRITING OR
ELECTRONICALLY THAT (I) THE OPTION, SAR OR STOCK PURCHASE RIGHT SHALL BE FULLY
VESTED AND EXERCISABLE FOR A PERIOD OF THIRTY (30) DAYS FROM THE DATE OF SUCH
NOTICE, AND THE OPTION, SAR OR STOCK PURCHASE RIGHT SHALL TERMINATE UPON THE
EXPIRATION OF SUCH PERIOD AND (II) THE OTHER AWARD SHALL BE PAID OUT IMMEDIATELY
PRIOR TO THE MERGER OR SALE OF ASSETS.  FOR THE PURPOSES OF THIS PARAGRAPH, THE
AWARD SHALL BE CONSIDERED ASSUMED IF, FOLLOWING THE MERGER OR SALE OF ASSETS,
THE ASSUMED AWARD CONFERS THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE OF
AWARDED STOCK SUBJECT TO THE AWARD IMMEDIATELY PRIOR TO THE MERGER OR SALE OF
ASSETS, THE CONSIDERATION (WHETHER STOCK, CASH, OR OTHER SECURITIES OR PROPERTY)
RECEIVED IN THE MERGER OR SALE OF ASSETS BY HOLDERS OF COMMON STOCK FOR EACH
SHARE HELD ON THE EFFECTIVE DATE OF THE TRANSACTION (AND IF HOLDERS WERE OFFERED
A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN BY THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING SHARES); PROVIDED, HOWEVER, THAT IF SUCH
CONSIDERATION RECEIVED IN THE MERGER OR SALE OF ASSETS IS NOT SOLELY COMMON

 

15

--------------------------------------------------------------------------------


 


STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT, THE ADMINISTRATOR MAY, WITH
THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE
RECEIVED UPON THE EXERCISE (OR PAYOUT OR VESTING, AS APPLICABLE) OF THE AWARD,
FOR EACH SHARE OF AWARDED STOCK SUBJECT TO THE AWARD, TO BE SOLELY COMMON STOCK
OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET VALUE TO THE PER
SHARE CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE MERGER OR SALE OF
ASSETS.


 


(D)                                 CHANGE IN CONTROL.  IN THE EVENT OF A
“CHANGE IN CONTROL” OF THE COMPANY, AS DEFINED IN PARAGRAPH (E) BELOW, UNLESS
OTHERWISE DETERMINED BY THE ADMINISTRATOR PRIOR TO THE OCCURRENCE OF SUCH CHANGE
IN CONTROL, THE FOLLOWING ACCELERATION AND VALUATION PROVISIONS SHALL APPLY:


 


(I)                                     ANY OPTIONS, SARS AND STOCK PURCHASE
RIGHTS OUTSTANDING AS OF THE DATE SUCH CHANGE IN CONTROL IS DETERMINED TO HAVE
OCCURRED THAT ARE NOT YET EXERCISABLE AND VESTED ON SUCH DATE SHALL BECOME FULLY
EXERCISABLE AND VESTED; AND


 


(II)                                  ANY OTHER AWARDS OUTSTANDING AS OF THE
DATE SUCH CHANGE IN CONTROL IS DETERMINED TO HAVE OCCURRED THAT ARE NOT YET
EARNED ON SUCH DATE SHALL BECOME FULLY EARNED AND VESTED; AND


 


(III)                               THE VALUE OF ALL OUTSTANDING AWARDS SHALL,
UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR AT OR AFTER GRANT, BE
CASHED-OUT.  THE AMOUNT AT WHICH SUCH OPTIONS, SARS AND STOCK PURCHASE RIGHTS
SHALL BE CASHED OUT SHALL BE EQUAL TO THE EXCESS OF  (X) THE CHANGE IN CONTROL
PRICE (AS DEFINED BELOW) OVER (Y) THE EXERCISE PRICE OF THE COMMON STOCK COVERED
BY THE OPTION, SAR OR STOCK PURCHASE RIGHT, AND THE AMOUNT AT WHICH SUCH OTHER
AWARDS SHALL BE CASHED OUT SHALL BE EQUAL TO THE CHANGE IN CONTROL PRICE (AS
DEFINED BELOW).  THE CASH-OUT PROCEEDS SHALL BE PAID TO THE PARTICIPANT OR, IN
THE EVENT OF DEATH OF A PARTICIPANT PRIOR TO PAYMENT, TO THE ESTATE OF THE
PARTICIPANT OR TO A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION,  SAR
OR STOCK PURCHASE RIGHT, OR WHO ACQUIRED THE RIGHT TO RECEIVE THE PAYOUT OF THE
OTHER AWARD, BY BEQUEST OR INHERITANCE.


 


(E)                                  DEFINITION OF “CHANGE IN CONTROL”.  FOR
PURPOSES OF THIS SECTION 17, A “CHANGE IN CONTROL” MEANS THE HAPPENING OF ANY OF
THE FOLLOWING:


 


(I)                                     WHEN ANY “PERSON”, AS SUCH TERM IS USED
IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT (OTHER THAN THE COMPANY, A
SUBSIDIARY OR A COMPANY EMPLOYEE BENEFIT PLAN, INCLUDING ANY TRUSTEE OF SUCH
PLAN ACTING AS TRUSTEE) IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF
THE COMPANY’S THEN OUTSTANDING SECURITIES; OR


 


(II)                                  THE OCCURRENCE OF A TRANSACTION REQUIRING
SHAREHOLDER APPROVAL, AND INVOLVING THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY OR THE MERGER OF THE COMPANY WITH OR INTO ANOTHER
CORPORATION (OTHER THAN THE COMPANY’S REINCORPORATION INTO ANOTHER
JURISDICTION).


 


(F)                                    CHANGE IN CONTROL PRICE.  FOR PURPOSES OF
THIS SECTION 17, “CHANGE IN CONTROL PRICE” SHALL BE, AS DETERMINED BY THE
ADMINISTRATOR, (I) THE HIGHEST FAIR MARKET VALUE AT ANY TIME WITHIN THE 60-DAY
PERIOD IMMEDIATELY PRECEDING THE DATE OF DETERMINATION OF THE CHANGE IN CONTROL

 

16

--------------------------------------------------------------------------------


 


PRICE BY THE ADMINISTRATOR (THE “60-DAY PERIOD”), OR (II) THE HIGHEST PRICE PAID
OR OFFERED, AS DETERMINED BY THE ADMINISTRATOR, IN ANY BONA FIDE TRANSACTION OR
BONA FIDE OFFER RELATED TO THE CHANGE IN CONTROL OF THE COMPANY, AT ANY TIME
WITHIN THE 60-DAY PERIOD.


 


18.                                 DATE OF GRANT.  THE DATE OF GRANT OF AN
AWARD SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


19.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)                                  AMENDMENT AND TERMINATION.  THE BOARD MAY
AT ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)                                 SHAREHOLDER APPROVAL.  THE COMPANY SHALL
OBTAIN SHAREHOLDER APPROVAL OF ANY MATERIAL PLAN AMENDMENTS. THE COMPANY SHALL
ALSO OBTAIN SHAREHOLDER APPROVAL OF ANY PLAN AMENDMENTS TO THE EXTENT NECESSARY
AND DESIRABLE TO COMPLY WITH APPLICABLE LAWS.


 


(C)                                  EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE
RIGHTS OF ANY PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
PARTICIPANT AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTICIPANT AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT
THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO AWARDS GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


20.                                 CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)                                  LEGAL COMPLIANCE.  SHARES SHALL NOT BE
ISSUED PURSUANT TO THE EXERCISE OR PAYOUT, AS APPLICABLE, OF AN AWARD UNLESS THE
EXERCISE OR PAYOUT, AS APPLICABLE, OF SUCH AWARD AND THE ISSUANCE AND DELIVERY
OF SUCH SHARES SHALL COMPLY WITH APPLICABLE LAWS AND SHALL BE FURTHER SUBJECT TO
THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


(B)                                 INVESTMENT REPRESENTATIONS.  AS A CONDITION
TO THE EXERCISE OR PAYOUT, AS APPLICABLE, OF AN AWARD, THE COMPANY MAY REQUIRE
THE PERSON EXERCISING SUCH OPTION, SAR OR STOCK PURCHASE RIGHT, OR IN THE CASE
OF ANOTHER AWARD, THE PERSON RECEIVING THE PAYOUT, TO REPRESENT AND WARRANT AT
THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR
INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES
IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


 


21.                                 INABILITY TO OBTAIN AUTHORITY.  THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


 


22.                                 RESERVATION OF SHARES.  THE COMPANY, DURING
THE TERM OF THIS PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.

 

17

--------------------------------------------------------------------------------


 


23.                                 SHAREHOLDER APPROVAL.  THE AMENDED AND
RESTATED PLAN SHALL BE SUBJECT TO APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
WITHIN TWELVE (12) MONTHS AFTER FEBRUARY 8, 2005.  SUCH SHAREHOLDER APPROVAL
SHALL BE OBTAINED IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE
LAWS.


 


24.                                 NON-U.S. EMPLOYEES.  NOTWITHSTANDING
ANYTHING IN THE PLAN TO THE CONTRARY, WITH RESPECT TO ANY EMPLOYEE WHO IS
RESIDENT OUTSIDE OF THE UNITED STATES, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AMEND THE TERMS OF THE PLAN IN ORDER TO CONFORM SUCH TERMS WITH THE
REQUIREMENTS OF LOCAL LAW OR TO MEET THE OBJECTIVES OF THE PLAN.  THE COMMITTEE
MAY, WHERE APPROPRIATE, ESTABLISH ONE OR MORE SUB-PLANS FOR THIS PURPOSE.

 

18

--------------------------------------------------------------------------------